Citation Nr: 1810966	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastric/digestive condition.

3.  Entitlement to an initial compensable disability rating for bilateral hydrocele, epididymitis, claimed also as testicular pain and scrotal cystitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to January 1987, March 2004 to September 2004, September 2005 to February 2006, April 2007 to January 2008, and from December 2008 to June 2011.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

During the period of the appeal, in a March 2013 Rating Decision, the RO granted service connection for major depressive disorder, clinical left cervical radiculopathy, clinical right lumbar radiculopathy, and clinical left lumbar radiculopathy.  In a June 2013 Rating Decision, the RO granted service connection for a migraine condition  Therefore, those claims for service connection have been resolved and are no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Prior to receipt by the Board, in a March 2013 Report of General Information, the Veteran requested that his claims for entitlement to service connection for bilateral lower extremity peripheral neuropathy and bilateral carpal tunnel syndrome, as well as initial increased rating claims for multilevel disc bulges C3 to C5-C6, claimed as a cervical condition, and multilevel disc bulges from L3 to L5-S1, claimed as a back condition, be withdrawn.  Accordingly, the Board does not have jurisdiction to review those appeals.  38 C.F.R. § 20.204 (2017).  

The issue of entitlement to service connection for residuals of a traumatic brain injury has been raised by the record in a February 2018 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes however that in June 2013, the Veteran was granted service connection for migraine headaches.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Concerning the claim for entitlement to service connection for PTSD, in an April 2011 VA examination report, the Veteran was diagnosed with major depression and PTSD.  However, the VA examiner opined that while the Veteran met the DSM-IV stressor criteria for PTSD, he did not meet the DSM-IV symptoms criteria.  A new VA examination is necessary to determine if the Veteran is diagnosed with PTSD, and if so, whether it is etiologically related to his active service.

Concerning the claim for entitlement to service connection for a gastric/digestive condition, in a December 2008 VA examination report, the examiner noted that there was no medical evidence of any gastric/digestive condition.  Subsequently, in an April 2013 VA examination report, the Veteran was diagnosed with gastroesophageal reflux disease (GERD).  However, this examination report did not contain an opinion as to whether the Veteran's GERD was etiologically related to active service, or secondarily related to the medication he took for his other service-connected disabilities.  A new VA examination is necessary to determine the etiology of the Veteran's diagnosed GERD.

Concerning the claim for an initial compensable disability rating for bilateral hydrocele, epididymitis, the last VA examination the Veteran had to evaluate the severity of this condition was in April 2013.  In the February 2018 hearing presentation, the representative wrote that the Veteran's service-connected condition had increased in severity since the last examination.  A new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected bilateral hydrocele, epididymitis, claimed also as testicular pain and scrotal cystitis.



Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning the claims on appeal.

2. After the above has been completed, furnish the Veteran with a VA mental health examination, with a psychiatrist or psychologist, addressing the Veteran's claim for service connection for PTSD.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  The examiner is requested to consider the Veteran's claim under the DSM-IV.  

The examiner is specifically requested to discuss whether the Veteran is diagnosed with PTSD, and if so, to provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service.  All opinions must be supported by a rationale.

3. Schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of any diagnosed gastric/digestive condition, to include GERD.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  

For any diagnosed disability related to the Veteran's gastric/digestive condition, an opinion must be provided that such disability is either at least as likely as not (a 50 percent or greater probability) caused by or etiologically related to the Veteran's active service or is proximately due to or chronically aggravated by any medication the Veteran's takes for his service-connected disabilities.  If there are any claimed disabilities for which a current diagnosis cannot be rendered, the examiner should so explain.

4. Schedule the Veteran for a VA genitourinary examination to evaluate the current nature, extent, and severity of his service-connected bilateral hydrocele, epididymitis.  The claims folder should be made available to the examiner for review before the examination.  

All indicated tests and studies should be performed, in accordance with the pertinent Disability Benefits Questionnaire for this disability, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected disabilities, in accordance with the rating criteria.

5. After the completion of the above development, and any other development deemed necessary, furnish the Veteran with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






